Carleton, J.,

delivered the opinion of the court.
The plaintiff in his petition claims the sum of three hundred and fifty-three dollars and sixty-five cents, for eight and a half months services rendered as overseer on defendant’s plantation in 1833, at the rate of five hundred dollars per annum.
The defendant for answer, avers, in substance, that before the expiration of the year for which the plaintiff was employed, he abandoned the plantation without any lawful cause, in violation of his engagement, at a time when his services were most necessary for the preservation of the crop, by reason of which, he, the defendant, sustained damages to the amount of two thousand five hundred dollars, for which he sues in reconvention.
The cause was submitted to a jury who found a verdict for the plaintiff, and the judgment of the court having been pronounced accordingly, the defendant appealed after an ineffectual attempt to obtain a new trial.
A bill of exceptions was taken to the opinion of the court in the progress of the cause, by defendant’s counsel, which, from the view we have taken of the merits of the case, it is not necessary further to notice.
Though the. plaintiff does not, in his petition, set out his motives for withdrawing from the services of his employer before the expiration of the year, yet the cause is fully explained by the testimony of the witnesses. 'From them we learn, that his wife fell sick in September, 1833, and her husband thinking it necessary to remove her from the plan-*373station, followed, that be might remain with her during her illness, and that he did not afterwards return to fulfil his •contract.
seer abandon ftreTheTTdT his year, on pre in his family prevented 1Sper be^' forming hi SaiuheTvs ses ,he hf earned,
This court have ever been reluctant to disturb the verdict •of a jury, where the controversy turned upon mere matters of ■fact. But in the case before us, they have pronounced upon -a matter purely of law ; for such we deem to be the question raised by the plaintiff, in the excuse he sets up for the non-fulfilment of his contract.
By article 2721, of the Louisiana Code, it is provided, that if “ a laborer, after having hired out his services, should leave his employer before the time of his engagement had expired, without having any just cause of complaint against his employer, the laborer shall then forfeit all the wages that may be due, and shall, moreover, be compelled to repay all the money he has received, either as due for his wages, or in .advance thereof on the running year, or on the time of his •engagement.”
The reason of the law may well apply to the case under consideration. Overseers are' generally employed by the year, and their duties can seldom be performed in a shorter period. The agricultural interests of the country are mainly under the control of this description of men, and if they could abandon their employers in time of greatest need, on such pretences as are set up by the plaintiff, it is plain that great and remediless mischief would ensue.
The services he was bound to render were personal, and the sickness of any member of his family, is no excuse for , J J3 a breach of their performance. It does, therefore, appear to us, that by abandoning his undertaking before the lapse of ■time fixed by the contract, the plaintiff has forfeited all claim ■.to wages for any services he may have performed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; that the verdict of the jury be set aside, and that there be judgment for the defendant with costs of suit in both courts.